 

Exhibit 10.1

 



Eighth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
dated as of March 23, 2017, is made by and among RHINO ENERGY LLC, a Delaware
limited liability company (the “Borrower”), each of the GUARANTORS (as
hereinafter defined), the LENDERS (as hereinafter defined), and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under the Credit Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement dated July 29, 2011, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated April 18, 2013, as amended by that certain Second Amendment and Consent to
Amended and Restated Credit Agreement dated March 19, 2014, as amended by that
certain Third Amendment to Amended and Restated Credit Agreement dated April 28,
2015, as amended by that certain Fourth Amendment to Amended and Restated Credit
Agreement dated March 17, 2016, as amended by that certain Fifth Amendment to
Amended and Restated Credit Agreement dated May 13, 2016, as amended by that
certain Sixth Amendment and Consent to Amended and Restated Credit Agreement
dated as of July 19, 2016, and further amended by that certain Seventh Amendment
to Amended and Restated Credit Agreement dated as of December 30, 2016 (as the
same may be further amended, modified or supplemented from time to time, the
“Credit Agreement”);

 

WHEREAS, the Borrower wishes to make certain changes to Section 8.3.2 as set
forth below.

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1. Definitions. Except as set forth in this Amendment, defined terms used herein
shall have the meanings given to them in the Credit Agreement:

 

2. Amendment to Credit Agreement. The phrase “provided, however, that with
respect to the audited financial statements for the 2015 fiscal year, it will
not be a default of this section if such certificate or report of such
accountants contains a qualification with respect to the Expiration Date being
less than one year from the end of such fiscal year.” contained in Section 8.3.2
of the Credit Agreement shall be amended to state “provided, however, that with
respect to the audited financial statements for the 2015 and 2016 fiscal years,
it will not be a default of this section if such certificate or report of such
accountants contains a qualification with respect to the Expiration Date being
less than one year from the end of such applicable fiscal year.”

 

3. Conditions Precedent. The Borrower acknowledges and agrees that this
Amendment and the Administrative Agent and Lenders’ consent set forth in this
Amendment are subject to the following conditions precedent as determined by the
Administrative Agent to its satisfaction:

 

 

 

 



(a) Execution and Delivery of Amendment. The Borrower, the Loan Parties, the
Administrative Agent, and the Required Lenders shall have executed and delivered
this Amendment, and all other documentation necessary for effectiveness of this
Amendment shall have been executed and delivered all to the satisfaction of the
Borrower, the Required Lenders and the Administrative Agent.

 

(b) Officer’s Certificate. The representations and warranties of the Loan
Parties contained in Section 6 of the Credit Agreement, as amended by the
modifications and additional representations and warranties of this Amendment,
and in each of the other Loan Documents shall be true and accurate on and as of
the date hereof with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein), and each of the Loan Parties shall have performed
and complied with all covenants and conditions hereof and thereof after giving
effect to this Amendment, no Event of Default or Potential Default shall have
occurred and be continuing or shall exist after giving effect to this Amendment;
and there shall be delivered to the Administrative Agent for the benefit of each
Lender a certificate of the Borrower dated the date hereof and signed by the
Chief Executive Officer, President, or Chief Financial Officer of the Borrower
to each such effect.

 

(c) Secretary’s Certificate. There shall be delivered to the Administrative
Agent for the benefit of each Lender a certificate dated the date hereof and
signed by the Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to:

 

(i) all actions taken by each Loan Party in connection with this Amendment and
the other Loan Documents;

 

(ii) the names of the officer or officers authorized to sign this Amendment and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Amendment and the true signatures of such officers, on
which the Administrative Agent and each Lender may conclusively rely; and

 

(iii) copies of its organizational documents, including its certificate of
incorporation and bylaws, certificate of limited partnership and limited
partnership agreement or limited liability company certificate and operating
agreement, as the case may be, as in effect on the date hereof and certified by
the appropriate state official where such document is filed in a state office
(or, in the event that no change has been made to such organizational documents
previously delivered to the Administrative Agent, so certified by the Secretary
or Assistant Secretary of such Loan Party), together with certificates from the
appropriate state officials as to the continued existence and good standing of
the Borrower in the state of its formation and the state of its principal place
of business.

 

 

 

 



(d) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Amendment and the other Loan Documents,
including but limited to all documentation and information required by the
regulatory authorities under applicable “know your customer”, anti-money
laundering, and Patriot Act rules and regulations with respect to the Loan
Parties, shall be in form and substance satisfactory to the Administrative
Agent, and the Administrative Agent shall have received all such other
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent, as the Administrative Agent or its
counsel may reasonably request.

 

(e) Payment of Fees. The Borrowers shall have paid to the Administrative Agent
all fees, costs and expenses payable to the Administrative Agent, including but
not limited to the fees and expenses of the Administrative Agent’s legal
counsel.

 

4. Representations and Warranties. By its execution and delivery of this
Amendment to Administrative Agent, Borrower, and each of the other Loan Parties
represents and warrants to Administrative Agent and Lenders as follows:

 

(a) Authorization, Etc. Each Loan Party has duly authorized, executed, and
delivered this Amendment.

 

(b) Material Adverse Change. After giving effect to this Amendment, no Material
Adverse Change shall have occurred with respect to Borrower or any of the other
Loan Parties since the Closing Date of the Credit Agreement.

 

(c) Litigation. After giving effect to this Amendment, there are no actions,
suits, investigations, litigation, or governmental proceedings pending or, to
Borrower’s or any other Loan Party’s knowledge, threatened against any of the
Loan Parties that could reasonably be expected to result in a Material Adverse
Change.

 

(d) Loan Documents. The representations and warranties set forth in the Credit
Agreement and the Loan Documents shall be true and correct on and as of the date
of this Amendment after giving effect to this Amendment with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties that relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein), and no Event of Default
shall exist and be continuing under the Credit Agreement or under any Loan
Document as of the date of this Amendment after giving effect to this Amendment.

 

5. Miscellaneous.

 

(a) Full Force and Effect. Nothing contained herein shall operate to release the
Borrower, any other Loan Party, or any other person or persons from their
liability to keep and perform the provisions, conditions, obligations, and
agreements contained in the Credit Agreement or the other Loan Documents, except
as expressly herein modified, and the Borrower and each other Loan Party hereby
reaffirms that each and every provision, condition, obligation, and agreement in
the Credit Agreement and the other Loan Documents shall continue in full force
and effect, except as expressly herein modified. The Borrower and each other
Loan Party acknowledge that there are no agreements to make any further
amendments or modifications of the Credit Agreement and the Loan Documents, nor
are the Administrative Agent and the Lenders under any obligation to make any
further amendments or modifications to the Credit Agreement and the Loan
Documents other than those changes expressly set forth in this Amendment. This
Amendment shall not constitute or be construed as a waiver of any Event of
Default or event which with the giving of notice or the passage of time or both
would constitute an Event of Default by Borrower under any of the Loan Documents
or any of the Administrative Agent’s or the Lenders’ rights and remedies with
respect thereto. The validity, priority and perfection of all security interests
and other liens granted or created by the Loan Documents is hereby acknowledged
and confirmed, and the Loan Documents shall continue to secure the Loans, as
amended by this Amendment, without any change, loss or impairment of the
priority of such security interests or other liens.

 

 

 

 



(b) Release of Administrative Agent and Lenders. The Borrower and each of the
other Loan Parties hereby fully and unconditionally release and forever
discharge the Administrative Agent and the Lenders, their employees, directors,
officers, attorneys, branches, affiliates, subsidiaries, successors and assigns
and all persons, firms, corporations and organizations acting on any of their
behalves (the “Released Parties”) of and from any and all claims, liabilities,
demands, obligations, damages, losses, actions and causes of action whatsoever
which the Borrower or any of the other Loan Parties may now have or claim to
have against the Released Parties as of the date hereof, whether presently known
or unknown and of any nature and extent whatsoever, including, without
limitation, on account of or in any way affecting, concerning or arising out of
or founded upon this Amendment, the Credit Agreement, or any of the Loan
Documents, including but not limited to all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings between
the parties up to and including the date hereof, including but not limited to,
the administration or enforcement of the Obligations, the Loan or any of the
Loan Documents. The obligations of the Borrower and the other Loan Parties under
the Loan Documents and the Credit Agreement, as amended by this Amendment, shall
be absolute and unconditional and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by:

 

(i) any exercise or non-exercise of any right, remedy, power or privilege under
or in respect of the Credit Agreement, as amended by this Amendment, the Loan
Documents or any document relating to or evidencing any of the Lender’s liens or
applicable law, including, without limitation, any waiver, consent, extension,
indulgence or other action or inaction in respect thereof; or

 

(ii) any other act or thing or omission or delay to do any other act or thing
which could operate to or as a discharge of the Borrower or any other Loan Party
as a matter of law, other than payment in full of all Obligations, including but
not limited to all obligations under the Loan Documents and the Credit
Agreement, as amended by this Amendment.

 

(c) Counterparts. This Amendment may be signed in counterparts (by facsimile
transmission or otherwise), but all of which together shall constitute one and
the same instrument.

 

 

 

 

(d) Incorporation into Credit Agreement. This Amendment shall be incorporated
into the Credit Agreement by this reference. All representations, warranties,
Events of Default, and covenants set forth herein shall be a part of the Credit
Agreement as if originally contained therein.

 

(e) Governing Law. This Amendment shall be deemed to be a contract under the
Laws of the Commonwealth of Pennsylvania and for all purposes shall be governed
by and construed and enforced in accordance with the internal laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

 

(f) No Novation. Except as amended hereby, all of the terms and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect. Borrower, the other Loan Parties, each Lender, and Administrative Agent
acknowledge and agree that this Amendment is not intended to constitute, nor
does it constitute, a novation, interruption, suspension of continuity,
satisfaction, discharge or termination of the obligations, loans, liabilities,
or indebtedness under the Credit Agreement or the other Loan Documents. 

 

[SIGNATURE PAGES TO FOLLOW]

 

 

 

 

[SIGNATURE PAGE – Eighth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties have executed this instrument as of the day and
year first above written.

 

  BORROWER:      

RHINO ENERGY LLC, a Delaware limited

liability company

          By: /s/ Richard A. Boone (SEAL)   Name: Richard A. Boone     Title:
President  

 

 

 

 

[SIGNATURE PAGE – Eighth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS:





 

  CAM AIRCRAFT LLC         CAM-BB LLC         CAM coal trading LLC        
CAM-COLORADO LLC         CAM-KENTUCKY REAL ESTATE LLC         CAM MINING LLC    
    CAM-ohio real estate LLC         CASTLE VALLEY MINING LLC         CLINTON
STONE LLC         HOPEDALE MINING LLC         LEESVILLE LAND, LLC        
MCCLANE CANYON MINING LLC         PENNYRILE ENERGY LLC         RHINO COALFIELD
SERVICES LLC         RHINO EXPLORATION LLC         RHINO NORTHERN HOLDINGS LLC  
      RHINO OILFIELD SERVICES LLC         RHINO SERVICES LLC         RHINO
TECHNOLOGIES LLC         RHINO TRUCKING LLC         SANDS HILL MINING LLC      
  SPRINGDALE LAND, LLC         TAYLORVILLE MINING LLC         TRIAD ROOF SUPPORT
SYSTEMS LLC         By: /s/ Richard A. Boone   Name: Richard A. Boone   Title:

President of each Guarantor listed above

on behalf of each such Guarantor

 

 

 

 



[SIGNATURE PAGE – Eighth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

RHINO RESOURCE PARTNERS LP 

        By: Rhino GP LLC, its general partner         By: /s/ Richard A. Boone  
Name: Richard A. Boone   Title: President

 

 

 

 



[SIGNATURE PAGE – Eighth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

PNC BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent

        By: /s/ Christopher B. Gribble   Name: Christopher B. Gribble   Title:
Senior Vice President

 

 

 

 



[SIGNATURE PAGE – Eighth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  MUFG UNION BANK, N.A.         By: /s/ Timothy C. Hintz   Name: Timothy C.
Hintz   Title: Director

 

 

 

 

[SIGNATURE PAGE – Eighth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  RAYMOND JAMES BANK, N.A.         By: /s/ H. Fred Coble, Jr.   Name: H. Fred
Coble, Jr.   Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE – Eighth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  THE HUNTINGTON NATIONAL BANK         By: /s/ Bruce G. Shearer   Name: Bruce G.
Shearer   Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE – Eighth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

        By: /s/ Stephanie Micua   Name: Stephanie Micua   Title: Senior Vice
President

 



 

 

 

[SIGNATURE PAGE – Eighth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  FIFTH THIRD BANK       By: /s/ David R. Garcia   Name: David R. Garcia  
Title: Vice President

 

 

 

 

[SIGNATURE PAGE – Eighth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  ROYAL BANK OF CANADA       By: /s/ Leslie P. Vowell   Name: Leslie P. Vowell  
Title: Attorney-in-Fact

 

 

 

 

[SIGNATURE PAGE – Eighth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  BRANCH BANKING AND TRUST COMPANY       By: /s/ Jeffrey Kolody   Name: Jeffrey
Kolody   Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE – Eighth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  FIRST COMMONWEALTH BANK       By: /s/ Mark Woleslagle   Name: Mark Woleslagle
  Title: Vice President

 

 

 

 

